     Case 1:20-cv-01239-DAD-JLT Document 20 Filed 07/30/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARVIN ROBINSON, et al.,                       No. 1:20-cv-01239-DAD-JLT
12                      Plaintiffs,
13           v.                                      ORDER REFERRING MOTION TO
                                                     MAGISTRATE JUDGE
14    YUNIESKY PORTELLE, et al.,
                                                     (Doc. No. 19)
15                      Defendants.
16

17          Pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(a), the pending motion to

18   withdraw as counsel filed by counsel for plaintiffs Marvin Robinson, Linda McClure, and James

19   McClure-Beavers (Doc. No. 19) is hereby referred to United States Magistrate Judge Jennifer L.

20   Thurston for issuance of findings and recommendations in accordance with 28 U.S.C.

21   § 636(b)(1)(B) and (C).

22   IT IS SO ORDERED.
23
        Dated:    July 29, 2021
24                                                   UNITED STATES DISTRICT JUDGE

25

26
27

28
                                                     1
